  AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation


                                     UNITED STATES DISTRICT COURT
                                               Northern District of California
             UNITED STATES OF AMERICA                                         ) JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Revocation of Probation or Supervised Release)
                                  v.                                          )
                          Jesse Allan Kuntz                                   )    USDC Case Number: CR-11-00833-001 CW
                                                                              )    BOP Case Number: DCAN411CR00833-001
                                                                              )    USM Number: 16427-111
                                                                              )    Defendant’s Attorney: Gail Shifman (Appointed)

  THE DEFENDANT:
         admitted guilt to violation of charges(s): Two through Seven of the Second Amended Petition dated January 3, 2019.
         was found in violation of condition(s): __________ after denial of guilt.

  The defendant is adjudicated guilty of these violations:
   Violation Number               Nature of Violation                                                         Violation Ended
   Two                            Failure to Notify Probation Officer of Law Enforcement Contact              June 5, 2018
   Three                          Failure to Participate in a Program of Testing and Treatment for Drug Abuse June 26, 2018
   Four                           Attempt to Circumvent Drug Test                                             July 10, 2018
   Five                           Use of a Controlled Substance                                               July 10, 2018
   Six                            New Law Violation – Felon in Possession of a Firearm                        December 31, 2018
   Seven                          Own or Possess Firearm, Ammunition, or Destructive Device                   December 31, 2018
  The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to the Sentencing
  Reform Act of 1984.

         Charges One and Eight of the Second Amended Petition have been dismissed upon motion of the Government.

      It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                  4/2/2019
   Last Four Digits of Defendant’s Soc. Sec. No.: 5928                            Date of Imposition of Judgment

   Defendant’s Year of Birth: 1985
                                                                                  Signature of Judge
   City and State of Defendant’s Residence:                                       The Honorable Claudia Wilken
   Pittsburg, California                                                          Senior United States District Judge
                                                                                  Name & Title of Judge

                                                                                  April 4, 2019
                                                                                  Date Signed
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Jesse Allan Kuntz                                                                                  Judgment - Page 2 of 2
CASE NUMBER: CR-11-00833-001 CW

                                                             IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

Twenty-four (24) months, with no term of supervised release to follow.

       The Court makes the following recommendations to the Bureau of Prisons:
       To be designated to a facility as close to the Bay Area, California, as possible, with access to drug treatment program.

       The defendant is remanded to the custody of the United States Marshal. The appearance bond is hereby exonerated.
       Any cash bail plus interest shall be returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in
       the Clerk’s Office.

       The defendant shall surrender to the United States Marshal for this district:
               at __________          am         pm      on ____________ (no later than 2:00 pm).

               as notified by the United States Marshal.

       The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
       returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               at __________          am        pm     on ____________ (no later than 2:00 pm).

               as notified by the United States Marshal.

               as notified by the Probation or Pretrial Services Office.

       The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
       returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.


                                                                   RETURN
I have executed this judgment as follows:




         Defendant delivered on ______________________________ to _______________________________________ at
         ________________________________________ , with a certified copy of this judgment.




                                                                                        UNITED STATES MARSHAL

                                                                     By
                                                                                   DEPUTY UNITED STATES MARSHAL
